Citation Nr: 1615580	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-41 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most recently before the Board in May 2014.

In June 2012, the Veteran and his wife testified before an Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript is associated with the claims file.  In June 2013 the Veteran was informed that the AVLJ was no longer employed by the Board and was offered the opportunity to appear at another hearing before the Board.  The Veteran indicated in a June 2013 response that he did not wish to appear at another hearing.

The matter before the Board pertains to a claim for service connection for dental disability for compensation purposes.  The May 2014 Board decision granted the Veteran service connection for a dental disorder for treatment purposes.

In correspondence (VA Form 21-526b) received in February 2016 the Veteran raised the issue of an increased rating for his service-connected heart disease and posttraumatic stress disorder, and also raised a claim of service connection for several conditions.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has loss of teeth as a result of his active service.


CONCLUSION OF LAW

Service connection for loss of teeth is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below to grant the claim, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).

The VA Schedule for Rating Disabilities provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Those ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At his June 2012 Board hearing the Veteran indicated that his teeth were broken during service but not treated at that time.  He stated that only half a tooth was left.  He first sought treatment for his teeth following service in 1975.

A June 1971 service treatment record indicates that in March 1971 the Veteran suffered a fracture of his maxilla complex after being struck on the right side of his face while riding in a vehicle in Vietnam.  The fracture was repaired 5 days later.

A January 1972 rating decision granted the Veteran service connection for a right maxilla healed fracture, and a November 2008 rating decision awarded the Veteran service connection for sinusitis as secondary to service-connected right maxilla fracture.

In his October 2009 substantive appeal the Veteran indicated that following his 1971 cheek bone injury his upper teeth were cracked but he was told they would be treated when he got "stateside."  He stated that since leaving the military in June 1971 he had constant problems with his teeth.

In a letter received in January 2012, the Veteran's private dentist (XC, DDS) stated that the Veteran had been his patient since July 2011.  XC indicated that a "long span PFM bridge from tooth #4-13" was noticed.  Further, there were "multiple severely decayed abutment" teeth, especially teeth #4, 5, and 6.  XC further stated that over "90% of #6 root and nearly 100% of #4 and 5 roots are completely lost," and both sinuses were greatly enlarged.

At his June 2012 Board hearing the Veteran indicated that his teeth were broken during service but not treated at that time.  He stated that only half a tooth was left.  He first sought treatment for his teeth following service in 1975.

In multiple letters submitted during the appeal, the Veteran's private physician (SF, MD) has stated that the Veteran's right maxillary teeth dental infections and tooth loss resulted from the Veteran's recurrent sinus infections.  In a letter received in March 2012, Dr. F essentially indicated that the Veteran's loss of right maxillary teeth were related to the maxilla fracture injuries sustained in Vietnam, and that the Veteran's maxillary fracture had caused his chronic sinusitis.  Dr. F stated that the Veteran's prolonged antibiotic therapy for his sinusitis had resulted in "damage to the teeth since the teeth roots project into the maxillary sinus."  Dr. F noted that the Veteran had no problems on his left side which was not injured.  In an August 2015 letter Dr. F stated that the Veteran had subsequently developed bone loss and osteitis resulting in loss of his teeth on the right maxillary alveolus.

Based on the foregoing, the Board finds that the evidence of record supports a grant of service connection for loss of right side maxillary teeth.  The Veteran clearly had facial trauma during service, and current dental disability (bone loss and osteitis resulting in loss of his teeth on the right maxillary alveolus) has been demonstrated.  Further, the statements and opinion from Dr. F are sufficient to satisfy the nexus requirement in this case.

The Board observes that the opinion from Dr. F is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a supporting rationale.  Dr. F clearly had an extensive knowledge of the Veteran's medical history, and noted that he had first treated the Veteran around 1989.  

While VA examiners have provided negative opinions, the Board is unable to distinguish the aforementioned opinions.  The medical nexus opinions in this case are at least in equipoise, and reasonable doubt is resolved in the Veteran's favor, and service connection for the loss of right side maxillary teeth is warranted.


ORDER

Service connection for loss of right side maxillary teeth is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


